DETAILED CORRESPONDENCE
This is the first office action regarding application number 16,951,171, filed 11/18/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 10,
The term “the flexible substrate” is unclear because it does not distinguish which flexible substrate, as there are multiple flexible substrates corresponding with the first, second, and thermistor FPCA.  Using terms like first and second, for example, can help specify which flexible substrate is being referred to. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimoto (US20120019061A1) in view of Baxter (EP3273509B1) (see attached reference for citations).
Regarding claim 1,
Yoshimoto teaches a battery module [0001], comprising:
a plurality of battery cells (Fig. 2, 1; [0092]) connected in series with each other [0092];
 a first FPCA (Fig. 2, 50; [0115]) including a flexible substrate (Fig. 2, base surface of 50);
and voltage sense lines (Fig. 7, 51; [0095]) connected with voltage sense tabs (Fig. 42, 842; [0451]) and temperature sense lines (Fig. 7, 52; [0093]) connected with temperature sense tabs ([0141], “reflow solder”; it is the examiners position that the solder on the temperature sense lines reads as a tab because it is a metal protrusion for electrical connection) formed on the flexible substrate (Fig. 7, 50; [0141]); the examiner notes that the voltage sense tabs and its voltage sense lines are formed on the flexible substrate (Fig. 7, 50; [0138]);
the voltage sense tabs are electrically connected with a positive terminal or a negative terminal of the battery cells to measure the voltage of the battery cells (Fig. 2, 1; [0095], “connected to the positive electrode terminal and the negative electrode terminal…detecting the voltage”); 
a FPCA (Fig. 2, 20; [0094]) capable of detecting the temperature based on a change of resistance of the temperature sensing element [0097], including a flexible substrate (Fig. 1, base surface of 20; [0097]); 
and a temperature sensor (Fig. 2, 30; [0097]) and connection tabs [0141], “reflow solder”; it is the examiners position that the solder on the temperature sensor reads as a tab because it is a metal protrusion for electrical connection) spaced apart and electrically connected with each other through conductive traces formed on the flexible substrate (Fig. 2, 52; [0141]; the examiner interprets this flexible substrate to correspond to the thermistor FPCA),
wherein the temperature sensor is arranged to abut the battery cells [0145],
and the connection tabs are connected to the temperature sense tabs (Fig. 13, 57) so as to transmit the temperature signals detected by the temperature sensor to the temperature sense lines of the first FPCA ([0186], “PTC elements 60 are inserted in the voltage detecting lines 51”).
While Yoshimoto fails to teach a thermistor explicitly, Baxter teaches a using a thermistor with a flexible chip (Fig. 40, 4020; [0111]) in order to monitor the temperature of individual battery cells and communicate with a flexible circuit assembly 3810.  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to combine the thermistor of Baxter with the battery module of Yoshimoto in order to measure individual voltages of the cells and thus their temperatures.
Regarding claim 2,
Modified Yoshimoto teaches the battery module of claim 1 (see elements of claim 1 above), wherein the plurality of battery cells are arranged in a stacked manner (Fig. 2, 100, 1), the positive terminal and the negative terminal are disposed at the end parts in each of the battery cells (Fig. 2, 2, 3; [0142]).
Regarding claim 3,
Modified Yoshimoto teaches the battery module of claim 2 (see elements of claim 2 above), wherein the battery module comprises a pair of end plates (Fig. 2, 80; [0122], “two end plates”) disposed at both ends of the battery cells along a stacking direction [0122], a pair of side plates (Fig. 2, 20 b; [0163]) disposed along the stacking direction and oppositely arranged in regard to the positive terminal and the negative terminal ([Fig. 2, 20 b), and a cover plate (Fig. 17, 760; [0241]) and a bottom plate (Fig. 52, 896) respectively covered on the upper and lower sides of the battery cells along the stacking direction (Fig. 2, “stacked direction”).
Regarding claim 4,
Modified Yoshimoto teaches the battery module of claim 3 (see elements of claim 3), wherein the side plates are formed mounting bases thereon ([0163], “upper wall portion…lower wall portion”; it is the examiner’s position the upper and lower portions are mounting bases because they are square regions with screws for mounting the side plates [0163]).
Regarding claim 5,
Modified Yoshimoto teaches the battery module of claim 3 (see elements of claim 3 above), wherein the battery module comprises a second FPCA (Fig. 2, 50; [0136]), the second FPCA and the first FPCA are arranged opposite each other at both ends of the battery cell [0136] towards the side plate (Fig. 2, 20 b), and are bent towards each other at the junction of the side plate and the end plate (Fig. 2, 50; [0136], “two FPC are each bent on end plate 80”). 
Regarding claim 6,
Modified Yoshimoto teaches the battery module of claim 5 (see elements of claim 5 above), wherein the ends of the first FPCA and the second FPCA which are bent towards each other (see elements of claim 5 above) are respectively provided with a connector (Fig. 1, 400; [0091]) for connecting with an external monitoring system (Fig. 1, 200; [0002], “currents of the battery cells are monitored in a battery ECU”). 
Regarding claim 7,
Modified Yoshimoto teaches the battery module of claim 2 (see elements of claim 2 above), wherein the battery cells are grouped (Fig. 2, 100) and each group of the battery cells is provided with a busbar (Fig. 2, 40) connecting to the positive terminal and the negative terminal [0449], the voltage sense tabs (Fig. 42, 842) are connected to the busbar (Fig. 42, 40; [0453]).
Regarding claim 8,
Modified Yoshimoto teaches the battery module of claim 7 (see elements of claim 7 above), wherein the first FPCA is formed with a notched slot (Fig. 3, 81; [0136], “FCB insertion cutouts”), and is connected to the busbar or the thermistor FPCA through a heat stake disposed in the notched slot ([0136], “pulse heat bonding”, which is substantially the same as heat staking).
Regarding claim 9,
Modified Yoshimoto teaches the battery module of claim 1 (see elements of claim 1 above), wherein the first FPCA comprises a main body (Fig. 27, 50 a; [0297]) and branch parts (Fig. 27, 50 b; [0297], “bent inward at a right angle and further bent downward”) extending from a side of the main body, the branch parts are folded to extend away from the main body [0297], at least a part of the temperature sense tabs (see elements of claim 1 above, “reflow solder”) are disposed in the branch parts (Fig. 27, 50b, [0141], “the state detecting circuit 20 and the one end of the FPC 50 are coupled to each other by reflow soldering”).
Regarding claim 10,
Yoshimoto teaches a vehicle comprising a battery module [0029], wherein the battery module comprises: 
a plurality of battery cells (Fig. 2, 1; [0092]) connected in with each other [0092];
 a first FPCA (Fig. 2, 50; [0115]) including a flexible substrate (Fig. 2, base surface of 50);
and voltage sense lines (Fig. 7, 51; [0095]) connected with voltage sense tabs (Fig. 42, 842; [0451]) and temperature sense lines (Fig. 7, 52; [0093]) connected with temperature sense tabs ([0141], “reflow solder”; it is the examiners position that the solder on the temperature sense lines reads as a tab because it is a metal protrusion for electrical connection) formed on the flexible substrate (Fig. 7, 50; [0141]); the examiner notes that the voltage sense tabs and its voltage sense lines are formed on the flexible substrate (Fig. 7, 50; [0138]);
the voltage sense tabs are electrically connected with a positive terminal or a negative terminal of the battery cells to measure the voltage of the battery cells (Fig. 3, 1; [0095], “connected to the positive electrode terminal and the negative electrode terminal…detecting the voltage”); 
a FPCA (Fig. 2, 20; [0094]) capable of detecting the temperature based on a change of resistance of the temperature sensing element [0097], including a flexible substrate (Fig. 1, base surface of 20; [0097]); 
and a temperature sensor (Fig. 3, 30; [0097]) and connection tabs [0141], “reflow solder”; it is the examiners position that the solder on the temperature sensor reads as a tab because it is a metal protrusion for electrical connection) spaced apart and electrically connected with each other through conductive traces formed on the flexible substrate (Fig. 3, 52; [0141]),
wherein the temperature sensor is arranged to abut the battery cells [0145],
and the connection tabs are connected to the temperature sense tabs (Fig. 13, 57) so as to transmit the temperature signals detected by the temperature sensor to the temperature sense lines of the first FPCA ([0186], “PTC elements 60 are inserted in the voltage detecting lines 51”)
While Yoshimoto fails to teach a thermistor explicitly, Baxter teaches a using a thermistor with a flexible chip (Fig. 40, 4020; [0111] in order to monitor the temperature of individual battery cells and communicate with a flexible circuit assembly 3810.  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to combine the thermistor of Baxter with the battery module of Yoshimoto in order to measure individual voltages of the cells.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728               

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728